          Case 3:18-cv-07444-JCS Document 75 Filed 01/07/20 Page 1 of 4




 1 BARBARA J. PARKER (Bar No. 69722)
    bparker@oaklandcityattorney.org
 2 MARIA BEE (Bar No. 167716)
    mbee@oaklandcityattorney.org
 3 ERIN BERNSTEIN (Bar No. 231539)
    ebernstein@oaklandcityattorney.org
 4 OAKLAND CITY ATTORNEY
   One Frank Ogawa Plaza, 6th Floor
 5 Oakland, California 94612
   Telephone: (510) 238-3601
 6 Facsimile:    (510) 238-6500                        JAMES W. QUINN
                                                         jquinn@bafirm.com
 7 CLIFFORD H. PEARSON (Bar No. 108523)                DAVID BERG
    cpearson@pswlaw.com                                  dberg@bafirm.com
 8 DANIEL L. WARSHAW (Bar No. 185365)                  MICHAEL M. FAY
    dwarsshaw@pswlaw.com                                 mfay@bafirm.com
 9 THOMAS J. NOLAN (Bar No. 66992)                     JENNY H. KIM
    tnolan@pswlaw.com                                    jkim@bafirm.com
10 MICHAEL H. PEARSON (Bar No. 277857)                 CHRIS L. SPRENGLE
     mpearson@pswlaw.com                                 csprengle@bafirm.com
11 MATTHEW A. PEARSON (Bar No. 291484)                 BRONWYN M. JAMES
     mapearson@pswlaw.com                                bjames@bafirm.com
12 PEARSON, SIMON & WARSHAW, LLP                       BERG & ANDROPHY
   15165 Ventura Boulevard, Suite 400                  120 West 45th Street, 38th Floor
13 Sherman Oaks, California 91403                      New York, New York 10036
   Telephone: (818) 788-8300                           Telephone: (646) 766-0073
14 Facsimile: (818) 788-8104                           Facsimile: (646) 219-1977

15 [Additional Counsel Listed on Signature Page]

16 Attorneys for Plaintiff City of Oakland

17                                  UNITED STATES DISTRICT COURT

18              NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

19

20 CITY OF OAKLAND,                                   CASE NO. 3:18-cv-07444-JCS
21                   Plaintiff,                       NOTICE OF APPEARANCE OF
                                                      THOMAS J. NOLAN
22              v.

23 THE OAKLAND RAIDERS, A
   CALIFORNIA LIMITED PARTNERSHIP;                    JURY TRIAL DEMANDED
24 ARIZONA CARDINALS FOOTBALL CLUB
   LLC; ATLANTA FALCONS FOOTBALL
25 CLUB, LLC; BALTIMORE RAVENS
   LIMITED PARTNERSHIP; BUFFALO
26 BILLS, LLC; PANTHERS FOOTBALL,
   LLC; THE CHICAGO BEARS FOOTBALL
27 CLUB, INC.; CINCINNATI BENGALS,
   INC.; CLEVELAND BROWNS FOOTBALL
28 COMPANY LLC; DALLAS COWBOYS

     923683.1                                                                       3:18-cv-07444-JCS
                                  NOTICE OF APPEARANCE OF THOMAS J. NOLAN
          Case 3:18-cv-07444-JCS Document 75 Filed 01/07/20 Page 2 of 4




 1 FOOTBALL CLUB, LTD.; PDB SPORTS,
   LTD.; THE DETROIT LIONS, INC.; GREEN
 2 BAY PACKERS, INC.; HOUSTON NFL
   HOLDINGS, LP; INDIANAPOLIS COLTS,
 3 INC.; JACKSONVILLE JAGUARS, LLC;
   KANSAS CITY CHIEFS FOOTBALL
 4 CLUB, INC.; CHARGERS FOOTBALL
   COMPANY, LLC; THE RAMS FOOTBALL
 5 COMPANY, LLC; MIAMI DOLPHINS,
   LTD.; MINNESOTA VIKINGS FOOTBALL,
 6 LLC; NEW ENGLAND PATRIOTS LLC;
   NEW ORLEANS LOUISIANA SAINTS,
 7 LLC; NEW YORK FOOTBALL GIANTS,
   INC.; NEW YORK JETS LLC;
 8 PHILADELPHIA EAGLES, LLC;
   PITTSBURGH STEELERS LLC; FORTY
 9 NINERS FOOTBALL COMPANY LLC;
   FOOTBALL NORTHWEST LLC;
10 BUCCANEERS TEAM LLC; TENNESSEE
   FOOTBALL, INC; PRO-FOOTBALL, INC.;
11 and THE NATIONAL FOOTBALL
   LEAGUE,
12
                Defendants.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     923683.1                                2                            3:18-cv-07444-JCS
                           NOTICE OF APPEARANCE OF THOMAS J. NOLAN
          Case 3:18-cv-07444-JCS Document 75 Filed 01/07/20 Page 3 of 4




 1              PLEASE TAKE NOTICE that Thomas J. Nolan of the law firm of PEARSON, SIMON &

 2 WARSHAW, LLP, hereby enters an appearance as counsel of record for Plaintiff City of Oakland

 3 in the above-captioned action. All pleadings and other documents should be addressed and served

 4 upon Thomas J. Nolan as follows:

 5                                Thomas J. Nolan
                                  PEARSON, SIMON & WARSHAW, LLP
 6                                15165 Ventura Boulevard, Suite 400
                                  Sherman Oaks, CA 91403
 7
                                  Telephone: (818) 788-8300
 8                                Facsimile: (818) 788-8104
                                  E-Mail: tnolan@pswlaw.com
 9

10

11 By:              /s/ Barbara J. Parker             By:           /s/ James W. Quinn
                    BARBARA J. PARKER                               JAMES W. QUINN
12
     BARBARA J. PARKER (Bar No. 69722)                JAMES W. QUINN
13    bparker@oaklandcityattorney.org                   jquinn@bafirm.com
     MARIA BEE (Bar No. 167716)                       DAVID BERG
14    mbee@oaklandcityattorney.org                      dberg@bafirm.com
     ERIN BERNSTEIN (Bar No. 231539)                  MICHAEL M. FAY
15    ebernstein@oaklandcityattorney.org                mfay@bafirm.com
     OAKLAND CITY ATTORNEY                            JENNY H. KIM
16   One Frank Ogawa Plaza, 6th Floor                   jkim@bafirm.com
     Oakland, California 94612                        CHRIS L. SPRENGLE
17   Telephone: (510) 238-3601                          csprengle@bafirm.com
     Facsimile: (510) 238-6500                        BRONWYN M. JAMES
18                                                      bjames@bafirm.com
                                                      BERG & ANDROPHY
19                                                    120 West 45th Street, 38th Floor
                                                      New York, New York 10036
20                                                    Telephone: (646) 766-0073
                                                      Facsimile: (646) 219-1977
21

22

23

24

25

26

27

28

     923683.1                                     3                                  3:18-cv-07444-JCS
                               NOTICE OF APPEARANCE OF THOMAS J. NOLAN
           Case 3:18-cv-07444-JCS Document 75 Filed 01/07/20 Page 4 of 4




 1                                                     BRUCE L. SIMON (Bar No. 96241)
     By:          /s/ Thomas J. Nolan                    bsimon@pswlaw.com
 2              THOMAS J. NOLAN                        BENJAMIN E. SHIFTAN (Bar No. 265767)
                                                         bshiftan@pswlaw.com
 3 CLIFFORD H. PEARSON (Bar No. 108523)                PEARSON, SIMON & WARSHAW, LLP
    cpearson@pswlaw.com                                350 Sansome, Suite 680
 4 DANIEL L. WARSHAW (Bar No. 185365)                  San Francisco, California 94104
    dwarshaw@pswlaw.com                                Telephone: (415) 433-9000
 5 THOMAS J. NOLAN (Bar No. 66992)                     Facsimile: (415) 433-9008
    tnolan@pswlaw.com
 6 MICHAEL H. PEARSON (Bar No. 277857)
     mpearson@pswlaw.com
 7 MATTHEW A. PEARSON (Bar No. 291484)
     mapearson@pswlaw.com
 8 PEARSON, SIMON & WARSHAW, LLP
   15165 Ventura Boulevard, Suite 400
 9 Sherman Oaks, California 91403
   Telephone: (818) 788-8300
10 Facsimile: (818) 788-8104

11 Attorneys for Plaintiff City of Oakland

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     923683.1                                      4                            3:18-cv-07444-JCS
                                 NOTICE OF APPEARANCE OF THOMAS J. NOLAN
